Exhibit 10.22


EXPEDIA GROUP, INC.
2013 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED AND RESTATED


1.Purpose. The purpose of the Plan is to provide incentive for present and
future eligible Employees to acquire equity interests (or increase existing
equity interests) in the Company through the purchase of Shares. It is the
Company’s intention that the Plan qualify as an “employee stock purchase plan”
under Section 423 of the Code. Accordingly, the provisions of the Plan shall be
administered, interpreted and construed in a manner consistent with the
requirements of that section of the Code.
2.    Definitions.
(a)    “Applicable Exchange” means the NASDAQ Stock Market or such other
securities exchange or inter-dealer quotation system as may at the applicable
time be the principal market for the Shares.
(b)    “Applicable Law” means the requirements relating to the administration of
equity-based awards under state corporate laws, United States federal and state
securities laws, the Code, the rules of the Applicable Exchange and the
applicable laws of any non-U.S. jurisdiction where options are, or will be,
granted under the Plan.
(c)    “Applicable Percentage” means the percentage specified in Section 6(b),
subject to adjustment by the Committee as provided in Section 6(b).
(d)    “Board” means the Board of Directors of the Company
(e)    “Code” means the United States Internal Revenue Code of 1986, as amended,
and any successor thereto. Reference to a specific section of the Code or United
States Treasury Regulation thereunder will include such section or regulation,
any valid regulation or other official applicable guidance promulgated under
such section, and any comparable successor provision or other provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.
(f)    “Committee” means the committee appointed by the Board to administer the
Plan as described in Section 13 or, in the absence of a committee, the Board.
(g)     “Company” means Expedia Group, Inc., a Delaware corporation, or any
successor thereto.
(h)    “Company Transaction” has the meaning given such term in Section
12(b)(iii).
(i)    “Compensation” means, with respect to each Participant for each pay
period: base salary, wages, overtime, and shift premium paid to such Participant
by the Company or a Designated Subsidiary. Except as otherwise determined by the
Committee, “Compensation” does not include: (i) any amounts contributed by the
Company or a Designated Subsidiary to any pension







--------------------------------------------------------------------------------




plan, (ii) any automobile, relocation or housing allowances, or reimbursement
for any expenses, including automobile, relocation or housing expenses, (iii)
any amounts paid as a bonus, including a starting bonus, referral fee, annual
bonus, relocation bonus, or sales incentives or commissions, (iv) any amounts
realized from the exercise of any stock options or other incentive awards, (v)
any amounts paid by the Company or a Designated Subsidiary for other fringe
benefits, such as health and welfare, hospitalization and group life insurance
benefits, disability pay, or perquisites, or paid in lieu of such benefits, or
(vi) other similar forms of extraordinary compensation.
(j)     “Designated Subsidiaries” means the Subsidiaries (if any) whose
employees have been designated by the Board or the Committee in writing from
time to time in its discretion as eligible to participate in the Plan.
(k)    “Effective Date” means the date described in Section 15(n).
(l)    “Employee” means any individual designated as an employee of the Company
or a Designated Subsidiary on the payroll records thereof. Employee status shall
be determined consistent with Treasury Regulation section 1.421-1(h). For
purposes of clarity, the term “Employee” shall not include the following,
regardless of any subsequent reclassification as an employee by the Company or a
Designated Subsidiary, any governmental agency, or any court: (i) any
independent contractor; (ii) any consultant; (iii) any individual performing
services for the Company or a Designated Subsidiary who has entered into an
independent contractor or consultant agreement with the Company or a Designated
Subsidiary; (iv) any individual performing services for the Company or a
Designated Subsidiary under an independent contractor or consultant agreement, a
purchase order, a supplier agreement or any other agreement that the Company or
a Designated Subsidiary enters into for services; (v) any individual classified
by the Company or a Designated Subsidiary as contract labor (such as
contractors, contract employees, job shoppers), regardless of length of service;
and (vi) any leased employee. The Committee shall have discretion to determine
whether an individual is an Employee for purposes of the Plan.
(m)    “Enrollment Period” means the period during which an eligible Employee
may elect to participate in the Plan, with such period occurring before the
Entry Date of the next Exercise Period, as prescribed by the Committee.
(n)    “Entry Date” means the first Trading Day of each Exercise Period.
(o)    “ESPP Brokerage Account” has the meaning given such term in Section 9(a).
(p)    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended, from time to time, or any successor law thereto, and the regulations
promulgated thereunder.
(q)    “Exercise Date” means the last Trading Day of each Exercise Period.
(r)    “Exercise Period” means, subject to adjustment as provided in Section
4(b), the approximately three (3) month period beginning on each: (i) March 1 of
each year and ending the last day of May of such year, (ii) June 1 of each year
and ending on the last day of August of


-2-

--------------------------------------------------------------------------------




such year, (iii) September 1 of each year and ending on the last day of November
of such year or (iv) December 1 of each year and ending on the last day of
February of the following year, until the Plan terminates.
(s)    “Exercise Price” means the price per Share offered in a given Exercise
Period determined as provided in Section 6(b).
(t)    “Fair Market Value” means, if the Shares are listed on a national
securities exchange, as of any given date, the closing price for a Share on such
date on the Applicable Exchange, or if Shares were not traded on the Applicable
Exchange on such measurement date, then on the closest preceding date on which
Shares are so traded, all as reported by such source as the Committee may
select. If the Shares are not listed on a national securities exchange, the Fair
Market Value of a Share shall mean the amount determined by the Board in good
faith, and in a manner consistent with Section 423 of the Code to be the fair
market value of a Share.
(u)    “International Plan” means the Expedia, Inc. 2013 International Employee
Stock Purchase Plan, as in effect from time to time.
(v)    “Offering” means an offering of an option granted under the Plan during
an Exercise Period as further described in Section 4. Unless otherwise
determined by the Committee, each Offering to the Employees of the Company and
of a Designated Subsidiary shall be deemed a separate Offering under the Plan,
even if the dates and other terms of the applicable Exercise Periods of each
such Offering are identical, and the provisions of the Plan will separately
apply to each such Offering. The terms of separate Offerings need not be
identical provided that the terms of the Plan and an Offering together satisfy
Section 423 of the Code.
(w)    “Participant” means an Employee who is eligible to participate in the
Plan under Section 3 and who has elected to participate in the Plan by enrolling
as provided in Section 5 hereof.
(x)    “Plan” means the Expedia Group, Inc. 2013 Employee Stock Purchase Plan,
as amended and restated, as in effect from time to time.
(y)    “Plan Contributions” means, with respect to each Participant, the
after-tax payroll deductions withheld from the Compensation of the Participant
under the Plan and other additional payments that the Committee may permit a
Participant to make, which are each contributed to the Plan for the Participant
as provided in Section 7 hereof.
(z)     “Share” means a share of common stock, par value $0.0001 per share, of
the Company (including any new, additional or different stock or securities
resulting from any change in capitalization pursuant to Section 12(b)).
(aa)    “Subsidiary” means any corporation of which the Company owns, directly
or indirectly, 50% or more of the total combined voting power of all classes of
stock, and that otherwise qualifies as a “subsidiary corporation” within the
meaning of Section 424(f) of the Code.


-3-

--------------------------------------------------------------------------------




(bb)    “Tax-Related Items” means any income tax, social insurance
contributions, fringe benefit tax, payroll tax, payment on account or other
tax-related items arising in relation to the Participant’s participation in the
Plan.
(cc)    “Terminating Event” means a Participant ceases to be an Employee under
any circumstances; provided, however, that, for purposes of the Plan, a
Participant’s status as an Employee shall be considered to be continuing intact
while such Participant is on military leave, sick leave, or other bona fide
leave of absence approved by the Committee or the Participant’s supervisor;
provided further, however, that if such period of leave of absence exceeds three
(3) months, and the Participant’s right to reemployment is not provided either
by statute or by contract, the Participant’s status as an Employee shall be
deemed to have terminated on the first day immediately following such three
(3)-month period. Unless otherwise determined by the Committee (on a uniform and
nondiscriminatory basis), a transfer of a Participant’s employment between or
among the Company and/or the Designated Subsidiaries of the Plan shall not be
considered a Terminating Event.
(dd)    “Trading Day” means a day on which the Applicable Exchange is open for
trading.
3.    Eligibility.
(a)    General Rule. Except as otherwise provided herein, all Employees shall be
eligible to participate in the Plan.
(b)    Exclusion. Notwithstanding Section 3(a), to the extent not inconsistent
with the requirements of Section 423 of the Code, an Employee shall not be
eligible to participate in an Exercise Period if, as of the Entry Date of such
Exercise Period: (i) such Employee’s customary employment is twenty (20) hours
or less per week, or (ii) such Employee is a highly compensated employee (within
the meaning of Section 414(q) of the Code) and his or her annual base salary
equals or exceeds $200,000, or such higher amount as the Committee may determine
in its discretion prior to such Entry Date with respect to Employees generally.
(c)    Certain Exceptions. Notwithstanding Section 3(a), the Committee, in its
discretion, from time to time may, prior to an Entry Date for all options to be
granted in one or more separate Offerings, determine on a uniform and
nondiscriminatory basis that an Employee will not be eligible to participate in
the Plan if he or she: (i) has not completed at least two (2) years of service
since his or her last hire date (or such lesser period of time as may be
determined by the Committee in its discretion), (ii) is a highly compensated
employee within the meaning of Section 414(q) of the Code (regardless of such
Employee’s compensation level), or (iii) is a highly compensated employee who is
an officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act, provided the exclusion is applied with respect to each separate
Offering in an identical manner to all Employees of the Designated Subsidiary
participating in that Offering. In addition, notwithstanding Section 3(a),
eligible Employees who are citizens or residents of a non-U.S. jurisdiction may
be excluded from the Plan if (1) the grant of an option under the Plan or any
Offering to a citizen or resident of the non-U.S. jurisdiction is prohibited
under the laws of such jurisdiction, or (2) compliance with the laws of the
non-U.S. jurisdiction would cause the Plan or


-4-

--------------------------------------------------------------------------------




the Offering to violate the requirements of Section 423 of the Code, in each
case, to the extent allowed under Section 423 of the Code.
4.    Exercise Periods.
(a)    In General. The Plan shall generally be implemented by a series of
Exercise Periods, each of which lasts approximately three (3) months, subject to
Section 4(b) below.
(b)    Changes by Committee. The Committee shall have the authority to make
changes to the occurrence, duration and/or the frequency of Exercise Periods
with respect to future Exercise Periods if any such change is announced prior to
the scheduled beginning of the first Exercise Period to be affected, provided
that the duration of an Exercise Period may not exceed five (5) years from the
Entry Date (or the expiration of such other applicable period specified under
Section 423(b)(7) of the Code ).
5.    Participation. Employees meeting the eligibility requirements of Section 3
hereof may elect to participate in the Plan commencing on any Entry Date for the
applicable Exercise Period by enrolling in the manner and/or through the website
designated by the Company during the Enrollment Period.


6.    Grant of Option.
(a)    Shares Subject to Option. On a Participant’s Entry Date, subject to the
limitations set forth in Section 6(c), the Participant shall be granted an
option to purchase on the subsequent Exercise Date (at the Exercise Price
determined as provided in Section 6(b) below) up to a number of Shares
determined by dividing such Participant’s Plan Contributions accumulated during
the current Exercise Period prior to such Exercise Date and retained in the
Participant’s account as of such Exercise Date by the Exercise Price; provided
that the maximum number of Shares a Participant may purchase during any Exercise
Period shall be that whole number of Shares determined by dividing $25,000 by
the Fair Market Value of a Share on the Entry Date of such Exercise Period;
provided further that such maximum number of Shares may instead be established
by the Committee as a fixed number or a different predetermined formula with
respect to any Exercise Period prior to the Entry Date thereof. All Participants
granted options pursuant to an Exercise Period shall have the same rights and
privileges within the meaning of Section 423(b)(5) of the Code. Unless otherwise
determined by the Committee, no fractional Shares shall be issued or otherwise
transferred upon the exercise of an option under the Plan.
(b)    Exercise Price. The Exercise Price offered to each Participant in a given
Exercise Period shall be the Applicable Percentage of the Fair Market Value of a
Share on the Exercise Date. The Applicable Percentage with respect to each
Exercise Period shall be 85% unless and until such Applicable Percentage is
increased by the Committee, in its discretion, provided that any such increase
in the Applicable Percentage with respect to a given Exercise Period must be
established prior to the commencement of the Enrollment Period for such Exercise
Period.
(c)    Limitations on Options that may be Granted. Notwithstanding any provision
of the Plan to the contrary, (i) no Employee may participate in the Plan if such
Employee, immediately


-5-

--------------------------------------------------------------------------------




after the applicable Entry Date, would be deemed for purposes of Section
423(b)(3) of the Code to possess five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or of any
Subsidiary or of any other related corporation for purposes of Section 423 of
the Code, and (ii) no Participant shall be granted an option under the Plan
which permits his or her right to purchase Shares under the Plan to accrue at a
rate which, when aggregated with such Participant’s rights to purchase shares
under all other employee stock purchase plans of the Company and any Subsidiary,
and any other related corporation for purposes of Section 423 of the Code, which
are intended to qualify under Section 423 of the Code, exceeds $25,000 in Fair
Market Value (or such other limit, if any, as may be imposed by the Code) for
each calendar year in which such option is outstanding at any time. For purposes
of clause (ii) of the preceding sentence, the Fair Market Value of Shares
purchased with respect to a given Exercise Period shall be determined as of the
Entry Date for such Exercise Period. The limitations set forth in this Section
6(c) shall be applied in conformance with applicable regulations under Section
423(b)(8) of the Code.
(d)    No Rights as Stockholder. A Participant shall have no voting, dividend or
other stockholder rights in the Shares covered by his or her option until such
option has been exercised in accordance with the provisions of the Plan and such
Shares have actually been issued to such Participant.
(e)    Bookkeeping Accounts Maintained. Individual bookkeeping accounts shall be
maintained for each Participant. All Plan Contributions from a Participant’s
Compensation shall be credited to such Participant’s Plan account. Except as
otherwise required by Applicable Law (i) all Plan Contributions made for a
Participant shall be deposited in the Company’s or a Designated Subsidiary’s
general corporate accounts, and no interest shall accrue or be credited with
respect to a Participant’s Plan Contributions, and (ii) all Plan Contributions
received or held by the Company or a Designated Subsidiary may be used by the
Company or such Designated Subsidiary for any corporate purpose, and neither the
Company nor such Designated Subsidiary shall be obligated to segregate or
otherwise set apart such Plan Contributions from any other corporate funds.
7.    Plan Contributions.
(a)    Plan Contributions by Payroll Deduction. Contributions to the Plan shall
be made by after-tax payroll deductions by the Company or Designated Subsidiary,
unless the Committee authorizes contributions through another means, in a manner
consistent with the provisions of Section 423 of the Code.
(b)    Plan Contributions Election. At the time a Participant enrolls with
respect to an Exercise Period in accordance with Section 5, the Participant
shall authorize Plan Contributions from his or her Compensation to be made on
each payroll date during the portion of the Exercise Period that he or she is a
Participant in an amount not less than 1% and not more than 10% of the
Participant’s Compensation on each payroll date during the portion of the
Exercise Period that he or she is a Participant. The amount of Plan
Contributions must be a whole percentage (e.g., 1%, 2%, 3%, etc.) of the
Participant’s Compensation. The amount of Plan Contributions may be adjusted to
the extent required by Applicable Law.


-6-

--------------------------------------------------------------------------------




(c)    Commencement of Plan Contributions. Except as otherwise determined by the
Committee under rules applicable to all Participants, Plan Contributions shall
commence with the earliest administratively practicable pay date on or after the
Entry Date with respect to which the Participant enrolls in accordance with
Section 5, or is deemed to have elected continued participation in the Plan with
respect to succeeding Exercise Periods in accordance with Section 7(d).
(d)    Automatic Continuation of Plan Contributions for Succeeding Exercise
Periods. With respect to each succeeding Exercise Period, a Participant shall be
deemed (i) to have elected to participate in such immediately succeeding
Exercise Period (and, for purposes of such Exercise Period, the Participant’s
“Entry Date” shall be the first Trading Day of such succeeding Exercise Period),
and (ii) to have authorized the same rate of Plan Contributions for such
immediately succeeding Exercise Period as was in effect for the Participant
immediately prior to the commencement of such succeeding Exercise Period, unless
such Participant elects otherwise prior to the Entry Date of such succeeding
Exercise Period, in accordance with Section 7(e) below or such Participant
withdraws from the Plan in accordance with Section 11 hereof.
(e)    Change of Plan Contributions Election. A Participant may not decrease or
increase the rate of his or her Plan Contributions during an Exercise Period.
Using the authorization process designated for this purpose by the Company in
accordance with Section 5 above authorizing a change in the rate of Plan
Contributions, a Participant may decrease or increase the rate of his or her
Plan Contributions (within the limitations of Section 7(b) above) commencing
with the first Exercise Period that begins after the date of such authorization.
Additionally, a Participant may withdraw from an Exercise Period as provided in
Section 11(a) hereof.
(f)    Automatic Changes in Plan Contributions. The Company may decrease a
Participant’s rate of Plan Contributions, but not below zero percent, at any
time during an Exercise Period to the extent necessary to comply with Section
423(b)(8) of the Code or any other Applicable Law or Section 6(a) or Section
6(c). Plan Contributions shall recommence at the rate provided in the
Participant’s enrollment at the beginning of the first Exercise Period beginning
in the following calendar year, unless the Participant’s participation in the
Plan terminates as provided in Section 11.
8.    Exercise of Options and Purchase of Shares.
(a)    Exercise of Options. On each Exercise Date, the option for the purchase
of Shares of each Participant who has not withdrawn from the Plan and whose
participation in the Exercise Period has not otherwise terminated before the
Exercise Date shall be automatically exercised to purchase the number of whole
Shares determined by dividing (i) the total amount of the accumulated Plan
Contributions then credited to the Participant’s account under the Plan during
the Exercise Period and not previously applied toward the purchase of Shares by
(ii) the Exercise Price, subject to the limitations in Section 6(a) and Section
6(c) and any other limitation in the Plan. Notwithstanding the foregoing, the
Committee may permit the purchase of whole and fractional Shares upon exercise
of options hereunder, commencing with the first Exercise Period that begins
after the date of such Committee authorization.


-7-

--------------------------------------------------------------------------------




(b)    Pro Rata Allocation of Shares. If the aggregate number of Shares to be
purchased by all Participants in the Plan and the International Plan on an
Exercise Date exceeds the number of Shares available as provided in Section
12(a), the Company shall make a pro rata allocation of the remaining Shares in
as uniform a manner as practicable and as the Company determines to be
equitable. Unless otherwise determined by the Committee, any fractional Share
resulting from such pro rata allocation to any Participant shall be disregarded
and shall not be issued.
(c)    Delivery of Shares. As soon as practicable after each Exercise Date, the
Company shall arrange the delivery of the Shares purchased by each Participant
on such Exercise Date to a broker designated by the Company that will hold such
Shares for the benefit of each such Participant; provided that the Company may
arrange the delivery to a Participant of a certificate representing such Shares.
Shares to be delivered to a Participant under the Plan shall be registered in
the name of the Participant, or, if requested by the Participant, in the name of
the Participant and his or her spouse, or, if applicable, in the names of the
heirs of the Participant.
(d)    Return of Cash Balance. Any cash balance remaining in a Participant’s
Plan account following any Exercise Date shall be refunded to the Participant as
soon as practicable after such Exercise Date. However, if the cash balance to be
returned to a Participant pursuant to the preceding sentence is less than the
amount that would have been necessary to purchase an additional whole Share on
such Exercise Date, the Company may arrange for the cash balance to be retained
in the Participant’s Plan account and applied toward the purchase of Shares in
the subsequent Exercise Period, as the case may be.
(e)    Tax Withholding. At the time of any tax withholding event under the Plan,
the Participant shall make adequate provision for the Tax-Related Items
withholding obligations, if any, of the Company and/or the applicable Designated
Subsidiary which arise upon such tax withholding event. The Company and/or
applicable Designated Subsidiary may, but shall not be obligated to, withhold
from the Participant’s compensation the amount necessary to meet such
withholding obligations, or may use any other method of withholding they deem
appropriate and take such other action as may be necessary to satisfy
withholding and/or reporting obligations for Tax-Related Items.
(f)    Expiration of Option. Any portion of a Participant’s option remaining
unexercised after the end of the Exercise Period to which such option relates
shall expire immediately upon the end of such Exercise Period.
(g)    Provision of Reports to Participants. Unless otherwise determined by the
Committee, each Participant who has exercised all or part of his or her option
under the Plan shall receive, as soon as practicable after the Exercise Date, a
report of such Participant’s Plan account setting forth the total Plan
Contributions accumulated prior to such exercise, the number of Shares
purchased, the Exercise Price for such Shares, the date of purchase and the cash
balance, if any, remaining immediately after such purchase that is to be
refunded or retained in the Participant’s Plan account pursuant to Section 8(d).
The report pursuant to this Section 8(g) may be delivered in such form and by
such means, including by electronic transmission, as the Company may determine.


-8-

--------------------------------------------------------------------------------




9.    ESPP Brokerage Account; Required Holding Period; Disqualifying
Disposition.
(a)    Deposit of Shares into ESPP Brokerage Account. Notwithstanding any other
provisions of the Plan to the contrary, the Company may require that the Shares
purchased on behalf of each Participant under the Plan shall be deposited
directly into a brokerage account which the Company may establish for the
Participant at a Company-designated brokerage firm (such an account, the “ESPP
Brokerage Account”).
(b)    Required Holding Period. The Shares deposited into a Participant’s ESPP
Brokerage Account may not be transferred from the ESPP Brokerage Account or
disposed of (whether electronically or in certificated form) or pledged until
the required holding period for those Shares is satisfied. Unless otherwise
determined by the Committee with respect to Participants generally, such
required holding period shall be six (6) months following the Exercise Date on
which such Shares are purchased, except as otherwise provided in Section 11(c)
below in the case of a Participant’s death. Following expiration of such
required holding period, a Participant may sell Shares held in his or her ESPP
Brokerage Account at any time (subject to the Expedia Securities Trading Policy
and Applicable Law), but in the absence of any such sale, a Participant shall be
required to hold such shares in the ESPP Brokerage Account until expiration of
the holdings periods specified by Section 423(a)(1) of the Code applicable to
such Shares.
(c)    Participant Required to Report Disqualifying Disposition. A Participant
shall be required to report in writing to the Company (or a person or firm
designated by the Company) any disposition of Shares purchased under the Plan
prior to the expiration of the holding periods specified by Section 423(a)(1) of
the Code.
10.    Transferability. Neither Plan Contributions credited to a Participant’s
account nor any option or rights to exercise any option or receive Shares under
the Plan may be assigned, transferred, pledged or otherwise disposed of in any
way (other than by will or the laws of descent and distribution). Any attempted
such assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw in
accordance with Section 11(a).


11.    Withdrawal; Terminating Event.
(a)    Withdrawal. A Participant may withdraw from an Exercise Period at any
time by giving written notice to the Company (or a person or firm designated by
the Company) in the manner and/or through the website designated by the Company.
A notice of withdrawal must be received no later than the deadline prescribed by
the Company, which deadline may be changed from time to time with appropriate
notice to Employees.
Plan Contributions shall cease as soon as administratively practicable after
receipt by the Company of the Participant’s notice of withdrawal, and, subject
to administrative practicability, no further purchases shall be made for the
Participant’s account. All Plan Contributions credited to such Participant’s
account, if any, and not yet used to purchase Shares, shall be returned to the
Participant as soon as administratively practicable after receipt of the


-9-

--------------------------------------------------------------------------------




Participant’s notice of withdrawal. Such Participant’s unexercised options to
purchase Shares pursuant to the Plan shall be automatically terminated. Plan
Contributions will not resume on behalf of a Participant who has withdrawn from
the Plan (a “Former Participant”) unless the Former Participant enrolls in a
subsequent Exercise Period in accordance with Section 5 and subject to the
restriction provided in Section 11(b), below.
(b)    Effect of Withdrawal on Subsequent Participation. A Former Participant
who has withdrawn from the Plan pursuant to Section 11(a) shall be eligible to
participate in the Plan at the beginning of the next Exercise Period following
the date the Former Participant withdrew, and the Former Participant must submit
a new enrollment in accordance with Section 5 in order to again become a
Participant.
(c)    Terminating Event. If a Participant has a Terminating Event, (i) such
individual may not make further Plan Contributions, (ii) any amount of cash then
credited to his or her Plan account shall, as determined by the Committee (on a
uniform and nondiscriminatory basis for all options to be granted in an
Offering), either be (A) promptly returned to such individual following the date
of such Terminating Event, or (B) used to purchase the number of Shares in
accordance with and subject to Sections 8(a) through (c), and (e) through (g),
and any cash balance remaining in such individual’s Plan account following such
Exercise Date shall be promptly refunded to such individual following the
Exercise Date, and (iii) all Shares held in such Participant’s ESPP Brokerage
Account shall continue to be held in such ESPP Brokerage Account unless the
individual sells or transfers such Shares, subject to satisfaction of both the
required holding period (provided that such required holding period shall not
apply in the case of a Terminating Event due to death) and the Code Section
423(a)(1) holding period requirements, as referenced in Section 9(b). For the
avoidance of doubt, in the event that the employment of a Participant is
transferred, and such Participant becomes an employee of a Subsidiary that is
not a Designated Subsidiary under the Plan, such Participant shall have a
Terminating Event.
12.    Shares Issuable under the Plan.
(a)    Number of Shares. Subject to adjustment as provided in Section 12(b), the
maximum number of Shares that may be issued under the Plan and the International
Plan in the aggregate shall be 1,500,000. Such Shares issuable under the Plan
may be authorized and unissued shares (which will not be subject to preemptive
rights), Shares held in treasury by the Company, Shares purchased on the open
market or by private purchase or any combination of the foregoing. Any Shares
issued under the Plan shall reduce on a Share-for-Share basis the number of
Shares available for subsequent issuance under the Plan and the International
Plan. If an outstanding option under the Plan or the International Plan for any
reason expires or is terminated or cancelled, the Shares allocable to the
unexercised portion of such option shall again be available for issuance under
the Plan or the International Plan. For avoidance of doubt, up to the maximum
number of Shares reserved under this Section 12(a) may be used to satisfy
purchases of Shares under the Plan and any remaining portion of such maximum
number of Shares may be used to satisfy purchases of Shares under the
International Plan.


-10-

--------------------------------------------------------------------------------




(b)    Adjustments Upon Changes in Capitalization; Company Transactions.
(i)    If the outstanding Shares are increased or decreased, or are changed into
or are exchanged for a different number or kind of shares, including as a result
of one or more mergers, reorganizations, restructurings, recapitalizations,
reclassifications, stock splits, reverse stock splits, stock dividends or the
like, or there occurs a separation, spin-off or other distribution of stock or
property (including any extraordinary dividend, but excluding any ordinary
dividends) affecting the Company and without the Company’s receipt of
consideration, then appropriate adjustments shall be made to the number and/or
kind of shares available for issuance in the aggregate under the Plan and the
International Plan and under each outstanding option under the Plan and to the
Exercise Price thereof, in each case as determined by the Committee, in its
discretion, and the Committee’s determination shall be conclusive.
(ii)    In the event of any proposed dissolution or liquidation of the Company,
immediately prior to the consummation of such proposed action, any outstanding
Exercise Period will terminate, and any Shares held in ESPP Brokerage Accounts,
and all Plan Contributions credited to Participant Plan accounts and not used to
purchase Shares, shall be distributed to each applicable Participant, unless
otherwise provided by the Committee.
(iii)    In the event of sale of all or substantially all of the Company’s
assets, or a merger, amalgamation, consolidation, acquisition or sale or
exchange of shares or similar event affecting the Company (each, a “Company
Transaction”), then, as determined by the Committee, in its discretion, which
determination shall be conclusive, either:
i.each option under the Plan shall be assumed or an equivalent option shall be
substituted by the Company’s successor corporation or a parent corporation (as
defined in Section 424(e) of the Code) of such successor corporation, unless the
Committee determines, in the exercise of its discretion, and in lieu of such
assumption or substitution, to shorten the Exercise Period then in progress by
setting a new Exercise Date (the “New Exercise Date”). If the Committee shortens
the Exercise Period then in progress in lieu of assumption or substitution in
the event of a Company Transaction, the Company shall notify each Participant in
writing, prior to the New Exercise Date, that the Exercise Date for such
Participant’s option has been changed to the New Exercise Date, and that such
Participant’s option will be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Plan as
provided in Section 11(a). For purposes of this Section 12(b), an option granted
under the Plan shall be deemed to have been assumed if, following the Company
Transaction, the option confers the right to purchase, for each Share subject to
the option immediately prior to the Company Transaction, the consideration
(whether stock, cash or other securities or property) received in the Company
Transaction by holders of Shares for each Share held on the effective date of
the Company Transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, that if the consideration received in the
Company Transaction was not solely common stock or Shares of the successor
corporation or


-11-

--------------------------------------------------------------------------------




its parent corporation (as defined in Section 424(e) of the Code), the Committee
may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent corporation equal in fair
market value to the per share consideration received by the holders of Shares in
the Company Transaction; or
ii.the Plan shall terminate and any Shares held in ESPP Brokerage Accounts and
all the Plan Contributions credited to Participant Plan accounts and not yet
used to purchase Shares, shall be distributed to each applicable Participant.
(iv)    In all cases, the Committee shall have discretion to exercise any of the
powers and authority provided under this Section 12, and the Committee’s actions
hereunder shall be final and binding on all Participants. Unless otherwise
determined by the Committee, no fractional shares of stock shall be issued under
the Plan pursuant to any adjustment authorized under the provisions of this
Section 12.
13.    Administration.
(a)    Committee as Administrator. The Plan shall be administered by the
Committee. The Committee shall have all authority that may be necessary or
helpful to enable it to discharge its responsibilities with respect to the Plan.
Without limiting the generality of the foregoing sentences of this Section 13,
subject to the express provisions of the Plan and Applicable Law, the Committee
shall have full and exclusive discretionary authority to interpret and construe
any and all provisions of the Plan and any agreements, forms, and instruments
relating to the Plan; prescribe the forms and manner of any agreements, forms,
and instruments, and all online enrollment, designation or communication,
relating to the Plan; determine eligibility to participate in the Plan including
which Subsidiaries shall be Designated Subsidiaries; adopt rules and regulations
for administering the Plan; adjudicate and determine all disputes arising under
or in connection with the Plan; determine whether a particular item is included
in “Compensation;” permit Plan Contributions in excess of the amount designated
by a Participant in order to adjust for administrative errors in the Company’s
processing of properly submitted enrollment agreements and/or changes in
contribution amounts; retain and engage such third parties as it shall determine
to assist with the administration of the Plan and make all other determinations
necessary or advisable for the administration of the Plan. All decisions,
actions and determinations by the Committee with respect to the Plan; any
agreement, form or instrument relating to the Plan; or any operation or
administration of the Plan shall be final, conclusive and binding on all
persons.
(b)    Delegation. Subject to Applicable Law, the Committee may, in its
discretion, from time to time, delegate all or any part of its responsibilities
and powers under the Plan to any employee or group of employees of the Company
or any Subsidiary, and revoke any such delegation. Notwithstanding the
foregoing, the Board, in its absolute discretion, may at any time and from time
to time exercise any and all rights, duties and responsibilities of the
Committee under the Plan, including, but not limited to, establishing procedures
to be followed by the Committee.


-12-

--------------------------------------------------------------------------------




14.    Amendment, Suspension, and Termination of the Plan.
(a)    Amendment of the Plan. The Board or the Committee may at any time, or
from time to time, amend the Plan in any respect; provided that (i) except as
otherwise provided by Section 4(b) or Section 12(b), or to comply with any
Applicable Law, no such amendment may make any change in any option theretofore
granted which materially adversely affects the previously accrued rights of any
Participant with respect to any such option without such Participant’s consent,
and (ii) the Plan shall not be amended in any way that will cause options issued
under the Plan to fail to meet the requirements for employee stock purchase
plans as defined in Section 423 of the Code. To the extent necessary to comply
with Section 423 of the Code, or any other Applicable Law, regulation or rule,
the Company shall obtain stockholder approval of any such amendment.
(b)    Suspension of the Plan. The Board or the Committee may, at any time,
suspend the Plan; provided that the Company shall provide notice to the
Participants prior to the effectiveness of such suspension. The Board or the
Committee may resume the operation of the Plan following any such suspension;
provided that the Company shall provide notice to the Participants prior to the
date of termination of the suspension period. A Participant shall remain a
Participant in the Plan during any suspension period (unless he or she withdraws
pursuant to Section 11(a)), however, no options shall be granted or exercised,
and no Plan Contributions shall be made in respect of any Participant during the
suspension period.
(c)    Termination of the Plan. The Plan and all rights of Participants
hereunder shall terminate on the earliest of:
(i)    the Exercise Date at which Participants become entitled to purchase a
number of Shares greater than the number of Shares remaining available for
issuance under the Plan and the International Plan pursuant to Section 12(a);
(ii)    such date as is determined by the Board in its discretion; or
(iii)    the last Exercise Date immediately preceding the tenth (10th)
anniversary of the Effective Date.
Notwithstanding the foregoing to the contrary, (i) the Board may at any time,
with notice to Participants, terminate an Exercise Period then in progress and
provide, in its discretion, that the outstanding balance of Plan Contributions
credited to Participant Plan accounts and not yet used to purchase Shares shall
either be (x) used to purchase Shares on an early Exercise Date established by
the Board, or (y) distributed to the applicable Participants, and (ii) upon any
termination of the Plan, any Exercise Period then in progress shall be treated
as may be determined by the Board in accordance with clause (i) of this
sentence, and any Shares held in ESPP Brokerage Accounts shall be distributed to
the applicable Participants.
15.    Miscellaneous.
(a)    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be in writing and shall be
deemed to have been


-13-

--------------------------------------------------------------------------------




duly given when received in the form specified by the Company at the location,
or by the person or agent, designated by the Company for the receipt thereof.
(b)    Expenses of the Plan. All costs and expenses incurred in administering
the Plan shall be paid by the Company or a Designated Subsidiary, except that
any stamp duties or transfer taxes applicable to participation in the Plan may
be charged to the account of such Participant by the Company.
(c)    Rights of Participants.
(i)    Rights or Claims. No person shall have any rights or claims under the
Plan except in accordance with the provisions of the Plan and any applicable
agreement thereunder. The liability of the Company or any Designated Subsidiary
under the Plan is limited to the obligations expressly set forth in the Plan,
and no term or provision of the Plan may be construed to impose any further or
additional duties, obligations, or costs on the Company, any Designated
Subsidiary or any other affiliate thereof or the Board or the Committee not
expressly set forth in the Plan. The grant of any option under the Plan shall
not confer any rights upon the Participant holding such option other than such
terms, and subject to such conditions, as are specified in the Plan as being
applicable to such option, or to all options. Without limiting the generality of
the foregoing, neither the existence of the Plan nor anything contained in the
Plan or in any agreement thereunder shall be deemed to:
(A)
give any Participant the right to be retained in the service of the Company or
any Designated Subsidiary, whether in any particular position, at any particular
rate of compensation, for any particular period of time or otherwise;

(B)
restrict in any way the right of the Company or any Designated Subsidiary to
terminate, change or modify any Participant’s employment at any time with or
without cause;

a.
constitute a contract of employment between the Company or any Designated
Subsidiary and any Employee, nor shall it constitute a right to remain in the
employ of the Company or any Designated Subsidiary;

b.
give any Employee of the Company or any Designated Subsidiary the right to
receive any bonus, whether payable in cash or in Shares, or in any combination
thereof, from the Company and/or a Designated Subsidiary, nor be construed as
limiting in any way the right of the Company and/or a Designated Subsidiary to
determine, in its discretion, whether or not it shall pay any Employee bonuses,
and, if so paid, the amount thereof and the manner of such payment; or



-14-

--------------------------------------------------------------------------------




c.
give any Employee any rights whatsoever with respect to any Share options except
as specifically provided in the Plan and any applicable agreement thereunder.

(ii)    Options. Notwithstanding any other provision of the Plan, a
Participant’s right or entitlement to purchase any Shares under the Plan shall
only result from continued employment with the Company or any Designated
Subsidiary.
(iii)    No Effects on Benefits; No Damages. Any compensation received by a
Participant under an option is not part of any (1) normal or expected
compensation or salary for any purpose, as an employee or otherwise; (2)
termination, indemnity, severance, resignation, redundancy, end of service
payments; (3) bonuses; (4) long-service awards; (5) pension or retirement
benefits or (6) similar payments under any laws, plans, contracts, policies,
programs, arrangements or otherwise, in each case, otherwise payable or provided
to such Participant. A Participant shall, by participating in the Plan, waive
any and all rights to compensation or damages in consequence of termination of
employment of such Participant for any reason whatsoever, whether lawfully or
otherwise, insofar as those rights arise or may arise from such Participant
ceasing to have rights under the Plan as a result of such termination of
employment, or from the loss or diminution in value of such rights or
entitlements, including by reason of the operation of the terms of the Plan or
the provisions of any statute or law relating to taxation. No claim or
entitlement to compensation or damages arises from the termination of the Plan
or diminution in value of any option or Shares purchased under the Plan.
(iv)    No Effect on Other Plans. Neither the adoption of the Plan nor anything
contained herein shall affect any other compensation or incentive plans or
arrangements of the Company or any Designated Subsidiary, or prevent or limit
the right of the Company or any Designated Subsidiary to establish any other
forms of incentives or compensation for their employees or grant or assume
options or other rights otherwise than under the Plan.
(d)    Participants Deemed to Accept Plan. By enrolling in the Plan and
accepting any benefit thereunder, each Participant and each person claiming
under or through any such Participant shall be conclusively deemed to have
indicated their acceptance and ratification of, and consent to, all of the terms
and conditions of the Plan and any action taken under the Plan by the Board, the
Committee or the Company, in any case in accordance with the terms and
conditions of the Plan.
(e)    Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may nevertheless be effected on a uncertificated basis, to the extent not
prohibited by Applicable Law. Notwithstanding any contrary Plan provisions
prescribing the manner and form in which stock certificates may be issued and/or
Shares may be held by or on behalf of Participants, the Company and any
affiliate thereof shall have the right to make such alternative arrangements as
they may, in their discretion, determine, and which may include the transfer of
Shares and/or the issue of stock certificates to any nominee or trust or other
third party arrangement established for the benefit in whole or in part of
Participants.


-15-

--------------------------------------------------------------------------------




(f)    Governing Law. The Plan and each agreement thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction. Participants are deemed to submit to the exclusive jurisdiction
and venue of the federal or state courts of the State of Delaware to resolve any
and all issues that may arise out of or relate to the Plan or any related
agreement.
(g)    No Constraint on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company or any Designated Subsidiary from taking any
corporate action (including the Company’s right or power to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets) which is deemed by it to be
appropriate, or in its best interest, whether or not such action would have an
adverse effect on the Plan, or any rights awarded Participants under the Plan.
No employee, beneficiary, or other person, shall have any claim against the
Company or any Designated Subsidiary as a result of any such action.
(h)    Section 16. The provisions and operation of the Plan are intended to
result in no transaction under the Plan (excluding any sale of Shares acquired
thereunder) being subject to (and not exempt from) the rules of Section 16 of
the Exchange Act, to the extent such rules are or become applicable to the
Company.
(i)    Requirements of Law; Limitations on Awards.
(i)    The Plan, the granting, acceptance and exercise of options and the
issuance of Shares under the Plan and the Company’s obligation to sell and
deliver Shares upon the exercise of options to purchase Shares shall be subject
to all Applicable Laws, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
(ii)    If at any time the Committee shall determine, in its discretion, that
the listing, registration and/or qualification of Shares upon any securities
exchange or under any state, Federal or non-United States law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the sale or purchase of Shares hereunder,
the Company shall have no obligation to allow the grant or exercise of any
option under the Plan, or to issue or deliver evidence of title for Shares
issued under the Plan, in whole or in part, unless and until such listing,
registration, qualification, consent and/or approval shall have been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Committee.
(iii)    If at any time counsel to the Company shall be of the opinion that any
sale or delivery of Shares pursuant to an option is or may be in the
circumstances unlawful or result in the imposition of excise taxes on the
Company, any Designated Subsidiary or any affiliate respectively thereof under
the statutes, rules or regulations of any applicable jurisdiction, the Company
shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the United States Securities Act of 1933, as amended, or otherwise with respect
to Shares


-16-

--------------------------------------------------------------------------------




or options, and the right to exercise any option under the Plan shall be
suspended until, in the opinion of such counsel, such sale or delivery shall be
lawful or will not result in the imposition of excise taxes on the Company, any
Designated Subsidiary or any such affiliate.
(iv)    Upon termination of any period of suspension under Section 15(i)(iii),
any option affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to the Shares which would otherwise have become available during the
period of such suspension, but no suspension shall extend the term of any
option.
(v)    The Committee may require each person receiving Shares in connection with
any option under the Plan to represent and agree with the Company in writing
that such person is acquiring such Shares for investment without a view to the
distribution thereof, and/or provide such other representations and agreements
as the Committee may prescribe. The Committee, in its absolute discretion, may
impose such restrictions on the ownership and transferability of the Shares
purchasable or otherwise receivable by any person under any option as it deems
appropriate. Any such restrictions may be set forth in the applicable agreement,
and the certificates evidencing such shares may include any legend that the
Committee deems appropriate to reflect any such restrictions.
(j)    Data Protection. By participating in the Plan, each Participant consents
to the collection, processing, transmission and storage by the Company and any
Designated Subsidiary, in any form whatsoever, of any data of a professional or
personal nature which is necessary for the purposes of administering the Plan.
The Company and any Designated Subsidiary may share such information with any
affiliate thereof, any trustee, its registrars, brokers, other third-party
administrator or any person who obtains control of the Company or any Designated
Subsidiary or any affiliate respectively thereof, or any division respectively
thereof.
(k)    Tax Qualification. Although the Company may endeavor to (1) qualify an
option for favorable tax treatment under the laws of the United States or (2)
avoid adverse tax treatment, the Company makes no representation to that effect
and expressly disavows any covenant to maintain favorable or avoid unfavorable
tax treatment, notwithstanding anything to the contrary in this Plan. The
Company shall be unconstrained in its corporate activities without regard to the
potential negative tax impact on Participants under the Plan.
(l)    Electronic Delivery. Any reference in the Plan or any related agreement
to an agreement, document, statement, instrument or notice, whether written or
otherwise, will include any agreement, document, statement, instrument or notice
delivered electronically, filed publicly at www.sec.gov (or any successor
website thereto) or posted on the Company’s intranet.
(m)    Drafting Context; Captions. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural. The
word “Section” herein shall refer to provisions of the Plan, unless expressly
indicated otherwise. The words “include,” “includes,” and “including” herein
shall be deemed to be followed by “without limitation” whether or not they are
in fact followed by such words or words of similar import, unless the context
otherwise requires. The headings and


-17-

--------------------------------------------------------------------------------




captions appearing herein are inserted only as a matter of convenience. They do
not define, limit, construe, or describe the scope or intent of the provisions
of the Plan.
(n)    Effective Date. The Plan became effective on June 18, 2013 when it was
approved by the stockholders of the Company at the Company’s annual meeting of
stockholders. (the “Effective Date”). The amendment and restatement of the Plan
is effective as of December 19, 2018 upon its adoption by the Board.




-18-